139 S.W.3d 593 (2004)
In re the MARRIAGE OF Richard GREER and Darlene M. Greer.
Richard Greer, Petitioner/Appellant,
v.
Darlene M. Greer, Respondent/Respondent.
No. ED 82656.
Missouri Court of Appeals, Eastern District, Division Two.
May 4, 2004.
Motion for Rehearing and/or Transfer Denied June 23, 2004.
Application for Transfer Denied August 24, 2004.
Robert S. Adler, Law Offices of Robert S. Adler, P.C., St. Louis, MO, for appellant.
Cary J. Mogerman, Mary E. Niemira, Zerman & Mogerman LLC, Clayton, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 23, 2004.

ORDER
PER CURIAM.
Husband appeals from a judgment of contempt for failure to pay maintenance. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).